Orton, C. S.
The facts of this case are sufficiently stated on the former appeal, in 80 Wis. 18. The only question on this appeal is whether the defendant held the locus in quo by adverse possession. This question depends upon the evidence and the whole evidence in the case. We have looked into the two bills of exceptions to find where the trial judge has certified that either of them contains all the evidence. This seems to have been omitted. In such case the only question is whether the verdict and judgment are supported by the pleadings, and this appears to be the case. We regret that this case cannot be fully considered, but it cannot now be remedied.
By the Court.— The judgment of the circuit court is affirmed.